                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RALPH J. CARTER,                                )
                                                )
       Plaintiff                                )       Case No. 1:18-cv-00096 (Erie)
                                                )
vs.                                             )
                                                )       RICHARD A. LANZILLO
ADAM BAUMCRATZ, ET AL.                          )       UNITED STATES MAGISTRATE JUDGE
                                                )
       Defendants                               )
                                                )       ORDER ON DEFENDANT WILLIAM
                                                )       SUTHERLAND’S MOTION TO DISMISS,
                                                )       or in the alternative, FOR SUMMARY
                                                )       JUDGMENT
                                                )
                                                )       ECF NO. 52

       Plaintiff Ralph J. Carter initiated this civil rights action, pro se, with the filing of a

Complaint on March 27, 2019. ECF No. 4. He was granted leave of court to file an Amended

Complaint on December 4, 2018. ECF No. 34. Carter’s Amended Complaint was filed on

December 6, 2018. ECF No. 35. The Amended Complaint added William Sutherland, among

others, as a Defendant. Sutherland filed a Motion to Dismiss, or in the alternative, for Summary

Judgment, on March 22, 2019. ECF No. 52. Carter filed a Response to Sutherland’s motion in

which he “concedes with Counsel for Defendant Sutherland that Mr. Sutherland is not a law

enforcement officer, therefore had no obligation to intervene whenever force was being

administered against Plaintiff by correctional officers.” ECF No. 62, p. 3 (citation omitted).

Carter then asks that “[t]herefore, as to not waste this Court’s time, it is requested that Defendat

[sic] Sutherland be removed from this case.” Id.

       Inasmuch as Carter does not oppose the dismissal of Defendant Sutherland from this

matter, Defendant Sutherland’s Motion to Dismiss is hereby GRANTED, with prejudice.

       So ordered.

                                                    1
                                           _________________________
                                           RICHARD A. LANZILLO
                                           United States Magistrate Judge


Entered this 17th Day of July, 2019.




                                       2
